 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3

 4 United States of America,                                 Case No.: 2:17-cr-00160-JAD-VCF

 5             Plaintiff                                  Order Denying Defendant’s Motions to
                                                          Continue Sentencing and for Transcripts
 6 v.

 7 Brian Keith Wright,                                               [ECF Nos. 366–67]

 8             Defendant

 9            After a seven-day trial, a jury found Brian Wright guilty of two counts each of Hobbs Act

10 robbery, brandishing a firearm in furtherance of those robberies, and conspiracy.1 His sentencing

11 was originally scheduled for March 18, 2019, but on January 30, I granted Wright an extension

12 of time to file a Rule 29 motion and therefore continued the sentencing to April 15.2 On

13 February 26, Wright moved the Ninth Circuit Court of Appeals to stay the sentencing in this case

14 and another case of his before me so that he could petition for a Writ of Mandamus.3 I issued an

15 order on March 1 to make clear that Wright’s April 15 sentencing in this case would proceed as

16 scheduled unless the Ninth Circuit stayed proceedings.4 The Ninth Circuit eventually denied his

17 motion, emphasizing that “there is a compelling interest in the prompt resolution of criminal

18 actions.”5

19

20
     1
21       ECF No. 349.
     2
         ECF Nos. 342, 362. Wright never filed a Rule 29 motion.
22   3
         ECF No. 363.
23   4
         ECF No. 365.
     5
         ECF No. 371.
 1            On March 14, Wright moved to continue his sentencing for 60 days, asserting that

 2 unspecified family members in California need additional time to schedule their travel and

 3 vacation days from work to attend the April 15 sentencing.6 I ordered a response from the

 4 government, which opposed the motion, describing it as “yet another attempt by the Defendant to

 5 delay the proceedings without a proper basis to do so.”7 I agree with this characterization of

 6 Wright’s request given that he knew of the April 15 sentencing date for six weeks before he filed

 7 his motion and given his history of delaying sentencing in this case and the 142-assault case.

 8 Although I am sympathetic to Wright’s desire to have family support during his sentencing, he

 9 hasn’t provided a sufficient reason why any delay—let alone one for 60 days—is necessary to

10 arrange travel from a neighboring state. And the two-and-a-half-month span between continuing

11 the sentencing hearing (at Wright’s request) on January 30 and the April 15 hearing is more than

12 sufficient to accommodate travel and work schedules. I therefore deny his motion to continue

13 sentencing. If Wright’s family is unable to attend sentencing, they may submit letters of support

14 to the court, which I will consider as part of my sentencing decision.

15            I also deny Wright’s motion for hearing and trial transcripts.8 As he acknowledges in his

16 motion, I have explained to him on numerous occasions that he may request transcripts only after

17 sentencing. Although he strangely asserts that I sentenced him on February 5, 2019, I have yet to

18 sentence him in this case—as demonstrated by his contemporaneously filed motion to continue

19 sentencing. I therefore also deny his motion for transcripts. Accordingly,

20

21

22   6
         ECF No. 366.
23   7
         ECF No. 375.
     8
         ECF No. 367

                                                      2
 1        IT IS HEREBY ORDERED that Wright’s motion to continue sentencing and motion for

 2 transcripts [ECF Nos. 366-67] are DENIED. Wright’s sentencing will proceed as scheduled

 3 on April 15, 2019, at 3:00 P.M.

 4        Dated: April 1, 2019

 5                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
